DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application claims priority from KR10-2019-0045643, filed on 4/18/2019.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the body or the measuring element is configured to withstand a vacuum in the vacuum chamber including resisting or 
Regarding claim 20, the limitation “wherein the measuring apparatus is configured to withstand a vacuum including inhibiting or preventing physical deformation of the body and/or the measuring element” is vague and indefinite. It is unclear if the claim requires inhibiting physical deformation or prevention of physical deformation within the vacuum or if other ways or characteristics of withstanding vacuum environments would also satisfy the claim language. For the purposes of examination, the limitation is being interpreted as meaning wherein the measuring apparatus is configured to inhibit or prevent the physical deformation of the body and/or the measuring element. Thus, claim 20 is rejected as being vague and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US PGPub 2017/0115167) in view of Progler (US PGPub 2008/0261123).
Regarding claim 1, as best understood, Fujiwara discloses a measuring apparatus for a vacuum chamber (Figs. 1, 2, 5-7, 9-15, paras. [0053]-[0058], temperature measuring mask 1 measures temperature in a vacuum environment in a charged particle lithography device), the measuring apparatus comprising: 
a body having a shape of an exposure mask used in an exposure process (Figs. 1, 2, 5, 7, 9-12, 14, paras. [0036], [0053], [0055], temperature measuring mask 1 includes a substrate 10 with the shape of a mask blank M); and 
a measuring element in an interior of the body or on a first surface of the body (Figs. 1-3, 5, 7, 9-12, 14, paras. [0036]-[0038], [0040], the temperature measuring mask 1 includes a measuring circuit 121A and temperature sensors 11), wherein, 
when the measuring apparatus is positioned in a vacuum chamber, the measuring apparatus is configured to measure physical properties in the vacuum chamber using the measuring element (Figs. 1, 2, 5-7, 9-15, paras. [0038]-[0041], [0067]-[0068], the temperature measuring mask 1 measures the temperature within the lithography chamber), and 
wherein the body or the measuring element is configured to withstand a vacuum in the vacuum chamber including resisting or preventing physical deformation of the body or the measuring element due to the vacuum (Figs. 1, 2, 5-7, 9-15, paras. [0053]-[0058], temperature measuring mask 1 measures temperature in a vacuum environment and therefore withstands the vacuum environment). Fujiwara does not appear to 
Progler discloses wherein the measuring apparatus is positioned in the chamber during the exposure process (Figs. 7 and 11, paras. [0124], [0135], the photomask is placed within the exposure tool to monitor the exposure and provide feedback to adjust components of the exposure tool). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the measuring apparatus is positioned in the chamber during the exposure process as taught by Progler in the vacuum chamber in the measuring apparatus as taught by Fujiwara since including wherein the measuring apparatus is positioned in the vacuum chamber during the exposure process is commonly used in the art to provide a measuring apparatus that provides accurate feedback on the lithography process without interrupting the manufacturing process (Progler, paras. [0021], [0135]). 
Regarding claim 2, Fujiwara as modified by Progler discloses wherein the body includes an upper body and a lower body (Fujiwara, Figs. 1-3, 5, 7, 9-12, 14, temperature measuring mask 1 includes a solar cell 14 and substrate 10),
the upper body and the lower body are spaced apart from each other, the body including a space therein (Fujiwara, Figs. 1-3, 5, 7, 9-12, 14, para. [0036], recessed portion 102 is between the solar cell 14 and substrate 10), and
the measuring element is in a first portion of the space (Figs. 1-3, 5, 7, 9-12, 14, paras. [0036], [0039]-[0040], circuit 121, including measuring circuit 121a, is arranged in recessed portion 102), and

Regarding claim 3, Fujiwara as modified by Progler discloses wherein posts or partition walls extend between the upper body and the lower body (Fujiwara, Figs. 1-3, 5, 7, 9-12, 14, recess 102 is formed within the walls of substrate 10 which extend towards solar cell 14), and
the measuring element is between the posts or between the partition walls (Fujiwara, Figs. 1-3, 5, 7, 9-12, 14, paras. [0036], [0039]-[0040], circuit 121, including measuring circuit 121a, is arranged in recessed portion 102).
Regarding claim 4, Fujiwara as modified by Progler discloses wherein the body has a structure selected from: 
a first structure in which both the upper body and the lower body have a flat plate shape, a groove, in which the measuring element is located, is defined between the upper body and the lower body, and the upper body and the lower body are coupled to one another by an adhesive layer at outer portions of the upper body and the lower body, 
a second structure in which both the upper body and the lower body have a flat plate shape and are coupled to one another by a sealing dam extending between the upper body and the lower body at outer portions of the upper body and the lower body (Fujiwara, Fig. 9, paras. [0082]-[0083], substrate 10 and solar cell 14 have flat surfaces 
a third structure in which the lower body has a U shape, the upper body has a flat plate shape, and the upper body is coupled to an upwardly protruding portion of the lower body at an outer portion of the upper body (Fujiwara, Figs. 1-3, 5, 7, 9-12, 14, the recess portion 102 is formed in substrate 10 and the solar cell 14 is disposed on the upward protruding portions of the substrate 10). 
Regarding claim 5, Fujiwara as modified by Progler discloses wherein the space is sealed from the outside or is open to the outside through a hole defined in the upper body, and when the space is open to the outside, at least a portion of the measuring element is covered with the filler to withstand the vacuum (the limitation is being interpreted as meaning either the space is sealed from the outside or is open to the outside, thus the limitation “when the space is open to the outside, at least a portion of the measuring element is covered with the filler to withstand the vacuum” is not required by the structure if the space is sealed from the outside. Fujiwara, Fig. 9, paras. [0082]-[0083], substrate 10 and solar cell 14 are sealed by screw 18, pressing plate 17, and heat insulating material 16). 
Regarding claim 16, Fujiwara discloses a measuring system (Figs. 1, 2, 5-7, 9-15, paras. [0053]-[0058], temperature measuring mask 1 measures temperature in a vacuum environment in a charged particle lithography device) comprising: 
a measuring apparatus for a vacuum chamber, the measuring apparatus including a measuring element and a body having a shape of an exposure mask (Figs. 1, 2, 5, 7, 9-12, 14, paras. [0036], [0053], [0055], temperature measuring mask 1 
a carrier configured to receive the measuring apparatus and move the measuring apparatus into a vacuum chamber of exposure equipment (Figs. 5, 6, and 13, paras. [0055]-[0057], [0065]-[0067], [0106]-[0108], temperature measuring mask 1 is placed in mask cover C in mask-cover attachment/detachment chamber 45. Also, temperature measuring mask 1 is moved by vacuum carrying robot 410 inside vacuum unit 42 and into lithography chamber 46), 
wherein the measuring apparatus is configured to measure physical properties in the vacuum chamber using the measuring element (Figs. 1, 2, 5-7, 9-15, paras. [0038]-[0041], [0067]-[0068], the temperature measuring mask 1 measures the temperature within the lithography chamber). Fujiwara does not appear to explicitly describe wherein the measuring apparatus measures during an exposure process. 
Progler discloses wherein the measuring apparatus is configured to measure physical properties in the chamber using the measuring element during an exposure process (Figs. 7 and 11, paras. [0124], [0135], the photomask is placed within the exposure tool to monitor the exposure and provide feedback to adjust components of the exposure tool). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the measuring apparatus is configured to measure physical properties in the chamber using the measuring element during an exposure process as taught by Progler in the vacuum chamber in the . 


Claims 6, 7, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as modified by Progler as applied to claims 1 and 16 above, and further in view of Yasuda et al. (JP 2006-041094, Yasuda hereinafter, cited in 10/17/2019 IDS; English translation included with the current Office Action).
Regarding claim 6, Fujiwara as modified by Progler does not appear to explicitly describe wherein the body has a single-body shape, and the measuring element is on a lower surface of the body as the first surface of the body.
Yasuda discloses wherein the body has a single-body shape, and the measuring element is on a lower surface of the body as the first surface of the body (Figs. 1, 3, 4, 7, para. [0027], dummy mask 10 includes temperature sensors 12 on the lower surface of the dummy mask). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the body has a single-body shape, and the measuring element is on a lower surface of the body as the first surface of the body as taught by Yasuda in the measuring apparatus as taught by Fujiwara as modified by Progler since including wherein the body has a single-body shape, and the 
Regarding claim 7, Fujiwara as modified by Progler in view of Yasuda discloses wherein a groove is defined in the lower surface of the body, and the measuring element is in the groove (Yasuda, Figs. 1, 3, 4, 7, para. [0027], dummy mask 10 includes temperature sensors 12 formed in grooves in the lower surface of the dummy mask 10). 
Regarding claim 12, Fujiwara as modified by Progler does not appear to explicitly describe further comprising: an alignment mark on the first surface of the body corresponding to an alignment mark of the exposure mask.
Yasuda discloses an alignment mark on the first surface of the body corresponding to an alignment mark of the exposure mask (Figs. 1, 3, 4, 7, paras. [0027], [0031]-[0033], alignment marks 14 are formed on the lower surface of dummy mask 10 with temperature sensors 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an alignment mark on the first surface of the body corresponding to an alignment mark of the exposure mask as taught by Yasuda in the measuring apparatus as taught by Fujiwara as modified by Progler since including an alignment mark on the first surface of the body corresponding to an alignment mark of the exposure mask is commonly used to obtain highly precise 
Regarding claim 20, Fujiwara as modified by Progler discloses wherein the measuring apparatus is configured to withstand a vacuum including inhibiting or preventing physical deformation of the body and/or the measuring element (Fujiwara, Figs. 1, 2, 5-7, 9-15, paras. [0053]-[0058], temperature measuring mask 1 measures temperature in a vacuum environment and therefore withstands the vacuum environment), but Fujiwara as modified by Progler does not appear to explicitly describe an alignment mark is on a surface of the body at a position corresponding to a position of an alignment mark of the exposure mask.
Yasuda discloses an alignment mark is on a surface of the body at a position corresponding to a position of an alignment mark of the exposure mask (Figs. 1, 3, 4, 7, paras. [0027], [0031]-[0033], alignment marks 14 are formed on the lower surface of dummy mask 10 with temperature sensors 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an alignment mark is on a surface of the body at a position corresponding to a position of an alignment mark of the exposure mask as taught by Yasuda in the measuring system as taught by Fujiwara as modified by Progler since including an alignment mark is on a surface of the body at a position corresponding to a position of an alignment mark of the exposure mask is commonly used to obtain highly precise temperature distribution data and to determine the influence of heat upon a reticle during alignment (Yasuda, paras. [0009], [0013], [0032]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as modified by Progler as applied to claim 1 above, and further in view of Kim et al. (US PGPub 2015/0160550, Kim hereinafter). 
Regarding claim 8, Fujiwara as modified by Progler does not appear to explicitly describe a chucking metal layer on a second surface of the body that is opposite the first surface of the body.
Kim discloses a chucking metal layer on a second surface of the body that is opposite the first surface of the body (Fig. 1, paras. [0102]-[0103], the photomask includes a backside conductive film 190 used to fix the photomask 100 to the electrostatic chuck during an exposure process).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a chucking metal layer on a second surface of the body that is opposite the first surface of the body as taught by Kim in the measuring apparatus as taught by Fujiwara as modified by Progler since including a chucking metal layer on a second surface of the body that is opposite the first surface of the body is commonly used to stably engage the photomask with an electrostatic chuck during an exposure process (Kim, para. [0102]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as modified by Progler as applied to claim 1 above, and further in view of Kim et al. (US PGPub 2017/0031142, Kim 142 hereinafter). 
Regarding claim 9, Fujiwara as modified by Progler does not appear to explicitly describe a protective layer on the first surface of the body for protection from extreme ultra-violet (EUV) and plasma or chemicals, wherein the protective layer includes a single layer or multiple layers, and when the protective layer includes multiple layers, the protective layer includes a first protective layer for protection from EUV and a second protective layer for protection from plasma or chemicals.
Kim 142 discloses a protective layer on the first surface of the body for protection from extreme ultra-violet (EUV) and plasma or chemicals, wherein the protective layer includes a single layer or multiple layers, and when the protective layer includes multiple layers, the protective layer includes a first protective layer for protection from EUV and a second protective layer for protection from plasma or chemicals (the limitation is being interpreted as meaning the protective layer is either a single layer or multiple layers, thus the limitation “when the protective layer includes multiple layers, the protective layer includes a first protective layer for protection from EUV and a second protective layer for protection from plasma or chemicals” is not required if the protective layer is a single layer, Fig. 2, paras. [0028], [0031], [0062], protection film 16 projects an optical unit against light generated by plasma P, including EUV wavelength light and protects against thermal energy and debris generated by the plasma). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a protective layer on the first surface of the body for protection from extreme ultra-violet (EUV) and plasma or chemicals, wherein the protective layer includes a single layer or multiple layers, and when the protective layer includes multiple layers, the protective layer includes a first . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as modified by Progler as applied to claim 1 above, and further in view of Chung (US Patent No. 6,421,013). 
Regarding claim 10, Fujiwara as modified by Progler does not appear to explicitly describe further comprising: a wiring extending through a via passing through a portion of the body, wherein the wiring is configured to electrically connect the measuring element to an external device.
Chung discloses a wiring extending through a via passing through a portion of the body, wherein the wiring is configured to electrically connect the element to an external device (Figs. 1-3, col. 3, lines 48-58, col. 4, lines 15-29, the substrate includes vias 32, 34 through substrate 20 to connect with an electronic device 40 with wireless article 10). 
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as modified by Progler as applied to claim 1 above, and further in view of Mundt (US Patent No. 7,127,362). 
Regarding claim 11, Fujiwara discloses wherein the measuring element includes: at least one sensor configured to sense the physical properties in the vacuum chamber (Fujiwara, Figs. 1-3, 5, 7, 9-12, 14, paras. [0036]-[0038], [0040], [0067]-[0068], the temperature measuring mask 1 includes a measuring circuit 121A and temperature sensors 11 to measure the temperature within the lithography chamber), a micro-controller unit (MCU) configured to process a signal measured by the sensor (Fujiwara, Figs. 1-3, 5, 7, 9-12, 14, paras. [0040]-[0042], micro processing unit MPU processes and stores the temperature measurement data), a storage device configured to store data (Fujiwara, Figs. 1-3, 5, 7, 9-12, 14, paras. [0040]-[0042], [0069], micro processing unit MPU processes and stores the temperature measurement data in a built-in 
Progler discloses an antenna module configured to wirelessly communicate with an external device (Figs. 6, 7, para. [0126], the photomask 10 includes communication system 16 including a wireless transmitter to communicate with sensing station 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an antenna module configured to wirelessly communicate with an external device as taught by Progler in the measuring element of the measuring apparatus as taught by Fujiwara since including antenna module configured to wirelessly communicate with an external device is commonly used to permit wireless communication of the photomask with the systems involved in manufacturing semiconductors (Progler, para. [0120]) to improve monitoring without requiring interruption of the manufacturing process (Progler, para. [0021]). 
Fujiwara as modified by Progler does not appear to explicitly describe a battery configured to supply power, and a charging coil configured to wirelessly charge the battery.
Mundt discloses a battery configured to supply power and a charging coil configured to wirelessly charge the battery (Figs. 1-6, col. 9, line 63-col. 10, line 2, col. 12, lines 4-15, power source 350 is a battery to supply power for operation of the sensor apparatus 100, and the battery is charged via noncontact recharging using magnetic induction). 
. 


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Progler and Yasuda.
Regarding claim 13, Fujiwara discloses a measuring apparatus for a vacuum chamber (Figs. 1, 2, 5-7, 9-15, paras. [0053]-[0058], temperature measuring mask 1 measures temperature in a vacuum environment in a charged particle lithography device), the measuring apparatus comprising: 
a measuring element (Figs. 1, 2, 5, 7, 9-12, 14, paras. [0036], [0053], [0055], temperature measuring mask 1 includes a measuring circuit 121A and temperature sensors 11); 
a body having a shape of an exposure mask (Figs. 1, 2, 5, 7, 9-12, 14, paras. [0036], [0053], [0055], temperature measuring mask 1 includes a substrate 10 with the shape of a mask blank M), wherein the measuring element is in an interior of the body 
wherein the measuring apparatus is configured to be positioned in a vacuum chamber and to measure physical properties in the vacuum chamber using the measuring element (Figs. 1, 2, 5-7, 9-15, paras. [0038]-[0041], [0067]-[0068], the temperature measuring mask 1 measures the temperature within the lithography chamber). Fujiwara does not appear to explicitly describe wherein the measuring apparatus is positioned in the vacuum chamber during the exposure process. 
Progler discloses wherein the measuring apparatus is configured to be positioned in the chamber during the exposure process (Figs. 7 and 11, paras. [0124], [0135], the photomask is placed within the exposure tool to monitor the exposure and provide feedback to adjust components of the exposure tool). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the measuring apparatus is configured to be positioned in the chamber during the exposure process as taught by Progler in the vacuum chamber in the measuring apparatus as taught by Fujiwara since including wherein the measuring apparatus is configured to be positioned in the vacuum chamber during the exposure process is commonly used in the art to provide a measuring apparatus that provides accurate feedback on the lithography process without interrupting the manufacturing process (Progler, paras. [0021], [0135]). 

Yasuda discloses at least one alignment mark on the first surface of the body (Figs. 1, 3, 4, 7, paras. [0027], [0031]-[0033], alignment marks 14 are formed on the lower surface of dummy mask 10 with temperature sensors 12), and wherein, when the measuring apparatus is positioned in the chamber, and alignment state of the measuring apparatus in the chamber is checked using the alignment mark (Figs. 1, 3, 4, 7, paras. [0027], [0031]-[0033], an alignment sequence is executed using the alignment marks 14 on dummy mask 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one alignment mark on the first surface of the body, and wherein, when the measuring apparatus is positioned in the chamber, and alignment state of the measuring apparatus in the chamber is checked using the alignment mark as taught by Yasuda using the vacuum chamber in the measuring apparatus as taught by Fujiwara as modified by Progler since including at least one alignment mark on the first surface of the body, and wherein, when the measuring apparatus is positioned in the vacuum chamber, an alignment state of the measuring apparatus in the vacuum chamber is checked using the alignment mark is commonly used to obtain highly precise temperature distribution data and to determine the influence of heat upon a reticle during alignment (Yasuda, paras. [0009], [0013], [0032]). 
Regarding claim 14, Fujiwara as modified by Progler and Yasuda discloses wherein the alignment mark is located in a position of the body corresponding to a position that is substantially the same as a position of the exposure mask at which an alignment mark of the exposure mask is located on the exposure mask (Yasuda, Figs. 1, 3, 4, 7, 20, paras. [0027], [0031]-[0033], alignment marks 14 are formed on the lower surface of dummy mask 10 with temperature sensors 12, and the alignment marks 14 are formed in the location of the alignment marks for a reticle R because the alignment process is performed using the dummy mask 10 with alignment marks 14).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Progler and Yasuda as applied to claim 13 above, and further in view of Ikenaga (US PGPub 2007/0207393).
Regarding claim 15, Fujiwara as modified by Progler in view of Yasuda does not appear to explicitly describe wherein a barcode is adjacent the alignment mark.
Ikenaga discloses wherein a barcode is adjacent the alignment mark (Figs. 2, 4-5, 11-12, 18-19, para. [0049], a two-dimensional barcode is formed in, for example, area c1 adjacent alignment marks in area b1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a barcode is adjacent the alignment mark as taught by Ikenaga with the alignment mark in the measuring apparatus as taught by Fujiwara in view of Progler and Yasuda since including wherein a barcode is adjacent the alignment mark is commonly used to enable tracking and identification for a photomask with a limited mark area.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as modified by Progler as applied to claim 16 above, and further in view of Ku et al. (US PGPub 2012/0018347, Ku hereinafter) and Anderson et al. (US Patent No. 8,136,055, Anderson hereinafter). 
Regarding claim 17, Fujiwara as modified by Progler does not appear to explicitly describe wherein the carrier includes an inner pod and an outer pod, the inner pod includes an upper inner pod and a lower inner pod, the outer pod includes an upper outer pod and a lower outer pod, the measuring apparatus is between the upper inner pod and the lower inner pod, the inner pod includes a circuit portion coupled to the measuring element, and the circuit portion includes a charging circuit, a communication circuit, a micro-controller unit (MCU), and a data storage device.
Ku discloses wherein the carrier includes an inner pod and an outer pod (Figs. 1-5, para. [0022], the reticle pod includes an inner container formed by lower subcover 20 and upper subcover 21 and includes an outer container formed by upper cover 11 and lower cover 10), 
the inner pod includes an upper inner pod and a lower inner pod (Figs. 1-5, para. [0022], the inner container is formed by lower subcover 20 and upper subcover 21), 
the outer pod includes an upper outer pod and a lower outer pod (Figs. 1-5, para. [0022], the outer container is formed by upper cover 11 and lower cover 10), 
the mask is between the upper inner pod and the lower inner pod (Figs. 1-5, paras. [0022]-[0023], the reticle 50 is arranged between lower subcover 20 and upper subcover 21).

Fujiwara as modified by Progler and Ku does not appear to explicitly describe the inner pod includes a circuit portion coupled to the measuring element, and the circuit portion includes a charging circuit, a communication circuit, a micro-controller unit (MCU), and a data storage device.
Anderson discloses an inner pod includes a circuit portion coupled to the mask (Figs. 1, 2, col. 3, lines 9-43, 50-64, col. 4, lines 58-63, pellicle frame 22 encloses the photomask 12 and includes electronics package 28), and the circuit portion includes a charging circuit (Figs. 1, 2, col. 4, lines 38-39, the electronics package 28 includes a rechargeable battery and thus includes a charging circuit), a communication circuit (Figs 1 and 2, col. 3, lines 50-67, col. 4, lines 1-18, the electronics package 28 includes a transceiver 46 with an antenna 50 used to transmit sensor readings), a micro-controller unit (MCU) (Figs. 1 and 2, col. 3, lines 50-67, the electronics package 28 includes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the inner pod includes a circuit portion coupled to the mask, and the circuit portion includes a charging circuit, a communication circuit, a micro-controller unit (MCU), and a data storage device as taught by Anderson with the measuring element in the measuring system as taught by Fujiwara as modified by Progler and Ku since including wherein the inner pod includes a circuit portion coupled to the measuring element, and the circuit portion includes a charging circuit, a communication circuit, a micro-controller unit (MCU), and a data storage device is commonly used to provide real-time contamination and environmental detection for a photomask to permit corrective actions (Anderson, col. 1, lines 46-60, col. 2, lines 17-33). 
Regarding claim 18, Fujiwara as modified by Progler in view of Ku and Anderson discloses wherein the outer pod includes a display device configured to display a state of the measuring apparatus (Ku, Figs. 1-4, paras. [0024]-[0027], the outer surface 113 of the upper cover 11 includes a data indicator 35 that displays the values detected by pressure sensors 30 and thermo-hygrometer 31). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as modified by Progler as applied to claim 16 above, and further in view of Pan et al. (US PGPub 2011/0180108, Pan hereinafter).
Regarding claim 19, Fujiwara as modified by Progler does not appear to explicitly describe wherein the carrier is configured to be transported by an exposure mask transport robot and to be compatible with a vacuum in the vacuum chamber.
Pan discloses wherein the carrier is configured to be transported by an exposure mask transport robot and to be compatible with a vacuum in the vacuum chamber (Figs. 2-3, para. [0023], the inner box 83 of EUV reticle pod 8 is transported to transportation chamber 55, which is under vacuum, and is carried by robot 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the carrier is configured to be transported by an exposure mask transport robot and to be compatible with a vacuum in the vacuum chamber as taught by Pan as the carrier in the measuring system as taught by Fujiwara as modified by Progler since including wherein the carrier is configured to be transported by an exposure mask transport robot and to be compatible with a vacuum in the vacuum chamber is commonly used to provide effective transport of the mask within a lithography tool in a vacuum environment while reducing contamination of the mask (Pan, para. [0007]). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882